DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,“ …a main processor configured to issue an access request to access a file stored in a secondary storage, wherein the access request is received at the main processor from an application program; a sub-processor directly coupled with the main processor via a bus configured to: receive the access request, divide the access request into a plurality of secondary access requests; issue the secondary access requests to access data blocks formed by dividing the file; and notify the main processor of a point in time at which all the data blocks are read out and made accessible; and a controller configured to: accept the secondary access requests from the sub-processor; read the data blocks individually by parallelly processing the secondary access requests using a plurality of channels disposed in the secondary storage; and notify the sub-processor a timing of when each of the data blocks is read out, wherein the sub-processor has lower computational capability than the main processor”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Liu. Liu discloses a file system comprising a read control unit that splits a read command received from an application for parallel processing. However, Liu, nor any other prior art of record, discloses the claimed functionality operating on the claimed structure; wherein a main processor receives a request from an application program and wherein a sub-processor directly coupled to the main processor receives the request and where the sub-processor has lower computational capability than the main processor, the sub-processor divides the request, notifies the main processor when all the data is read, and wherein a controller receives access requests from the sub-processor and notifies the sub-processor of the timing of the data blocks being read out. Therefore, the prior art of record does not appear to teach claim 1 as a whole. Claims 2-6 are allowable at least by the virtues of their dependencies from independent claim 1.
With respect to independent claim 7,“ … a primary access request issuing section causing a main processor to issue an access request, wherein the access request is received at the main processor from an application program; an access request dividing section configured to: accept, at a sub-processor directly coupled to the main processor via a bus, an access request to access a file stored in a secondary storage of an information processing apparatus; and divide the accepted access request into a plurality of secondary access requests to access data blocks formed by dividing the file; a secondary access request issuing section configured to issue the secondary access requests to a controller that parallelly processes the secondary access requests using a plurality of channels disposed in the secondary storage; and a notifying section configured to acquire a notification from the controller every time one of the data blocks is read out, the notifying section further notifying the another processor of a point in time at which all the data blocks are read out and made accessible, wherein the sub-processor has lower computational capability than the main processor”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record.
The closest prior art of record is Liu. Liu discloses a file system comprising a read control unit that splits a read command received from an application for parallel processing. However, Liu, nor any other prior art of record, discloses the claimed functionality operating on the claimed structure; wherein a main processor receives a request from an application program and wherein a sub-processor directly coupled to the main processor receives the request and where the sub-processor has lower computational capability than the main processor, the sub-processor divides the request, notifies the main processor when all the data is read, and wherein a controller receives access requests from the sub-processor and notifies the sub-processor of the timing of the data blocks being read out. Therefore, the prior art of record does not appear to teach claim 7 as a whole. 
8,“ … causing a main processor to issue an access request to access a file stored in a secondary storage, wherein the access request is received at the main processor from an application program; causing a sub-processor directly coupled to the main processor via a bus to accept the access request, divide the access request into a plurality of secondary access requests, and issue the secondary access requests to access data blocks formed by dividing the file; causing a controller to accept the secondary access requests from the sub-processor, read the data blocks individually by parallelly processing the secondary access requests using a plurality of channels disposed in the secondary storage, and notify the sub-processor of when one of the data blocks is read out; and causing the sub-processor to notify the main processor of a point in time at which all the data blocks are read out and made accessible, wherein the sub-processor has lower computational capability than the main processor”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record.
The closest prior art of record is Liu. Liu discloses a file system comprising a read control unit that splits a read command received from an application for parallel processing. However, Liu, nor any other prior art of record, discloses the claimed functionality operating on the claimed structure; wherein a main processor receives a request from an application program and wherein a sub-processor directly coupled to the main processor receives the request and where the sub-processor has lower computational capability than the main processor, the sub-processor divides the request, notifies the main processor when all the data is read, and wherein a controller receives access requests from the sub-processor and notifies the sub-processor of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183